DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 1, the claim refers variously to “at least one digital signal reflecting a peripheral circulation parameter”, “the at least one peripheral circulation parameter”, and “a peripheral circulation parameter”. The relationship among these phrases is unclear, as the first phrase appears to map plural signal values to “a” parameter; the second phrase implies there may be plural of the parameters, but does not necessarily provide a basis for the plurality of parameters; the third phrase may be intended to introduce a new parameter, but does not clearly distinguish from the earlier defined parameters. Examiner notes that at least dependent claims 2 – 5 and 7 recite “the at least one peripheral circulation parameter” and may require amending to correspond with changes made in 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 6, 7, 13 – 16, 21, 23, and 25 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Hayman et al. (USPGPub 2015/0105636 – cited by Applicant).  Hayman et al. teach a measurement arrangement and corresponding method configured to perform pulse oximetry measurements on a subject undergoing CPR, and to provide feedback to the person performing the CPR (Figures 1, 2 and the descriptions thereof – particular attention is drawn to paragraph [0029] indicating A/D conversion and filtering of the measurement signal).  In particular, data related to measured pulse amplitudes and timing, as well as saturation, (Figures 3, 4 and the descriptions thereof) is analyzed and compared with associated thresholds (Figures 6, 7 and the descriptions thereof) to provide output to the person performing the CPR.  One would recognize that the analyzed amplitude information relates to a separated fluctuant component of the measured signal. Although generally directed to measurement of regional oxygen saturation in a reflectance arrangement, Hayman et al. teach that a transmission measurement may be used to obtain the data for the analysis (paragraph [0025]) and teach a variety of body locations suitable for obtaining the data (paragraph [0018]).  The monitor of Hayman et .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, 17, 19, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayman et al., as applied to claims 1 – 3, 6, 7, 13 – 16, 21, 23, and 25 above, further in view of Koyama et al. (USPGPub 2014/0058233 – cited by Applicant). Hayman et al. teach all of the features of the claimed invention expect for the use of an area based parameter for determining the CPR quality. However, Koyama et al. teach an alternate CPR assistance arrangement and rely on computed area information (Figure 10, paragraphs [0059] – [0063]) as a way to provide output on a relative change amount produced by the CPR. It would have been within the skill level of the art before the effective filing date of the claimed invention to modify Hayman et al. to compute area information from the data and output information relating to the areas, as this provides additional information about the CPR effectiveness, as taught by Koyama et al.  
Claims 10 - 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayman et al., as applied to claims 1 – 3, 6, 7, 13 – 16, 21, 23, and 25 above. Hayman et al. describe analysis of amplitude and frequency of a fluctuating signal, but do not particularly teach that the analysis relies upon frequency domain processing. However, without a showing of unexpected results or criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known mathematical techniques, including either time domain or frequency domain-. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 25 of U.S. Patent No. 9,949,892. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well.
Claims 1 – 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 25 of U.S. Patent No. 10,463,566. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736.  The examiner can normally be reached on Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





    PNG
    media_image1.png
    103
    482
    media_image1.png
    Greyscale